Title: To Benjamin Franklin from Landais, 30 December 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please your Excellency
Paris 30th Decemr 1779
I Receiv’d only the 15th Decemr. the copy of a letter from Capt Jones to your Excellency, dated on board the ship of War Serapis, at anchor without the Texel Octor. 3d. 1779 (but not certifyed by your Excellency, as you did me the honor to tell me you wou’d do) of which letter you told me the copy was in a newspaper. I beg to know in which, for I had never an idea of it. For all I have answerd to the four general charges your Excelly told me that were laid against me. Viz—
1t. Disobedience of orders.
2d. Of having fird upon the B.H. Richard while the engagement of the 23d Sepr. against the Serapis & Cs. of Scarborough.
3d. Of having not Assisted the B.H. Richard as soon as possible.
4th. Why I did not go to take the fleet the next day.
Without having seen any thing of this letter before the 15th. otherwise I wou’d have answer’d Article for Article.
The first one I only told you of it, & did not chuse to give it in writing, keeping it for America, where I intended to ask for a court Martial to judge of it, as I told Capt. Jones on board the B.H. Richard, when he insulted me so grievously. If before to be there he did not give me full satisfaction, for all it cost me a great deal to own that I have been so abusd by a man. I am going to give you the particulars of words & facts that passed.
About noon the 24th Augt., Ast. Richy saw a sail bearing NNW shew’d signal to the other ships, & set sail as fast as possible after her, at one oClock came up with the B.H. Richard, she shewd signals for to drop a stern, took in our light sails & hauld up our courses; we bore away to let him get a head, but as we kept way with her under our top sail, The BH Richd under all sails, she told us to drop a stern. At 3 oClock saw another sail, at ½ past 3 a signal from the B.H. Richard for boats every ship sent one, ours return’d immediately but I was desir’d to go aboard Capt Jones a calme coming on three boats were sent after the vessel in chase, I went on board Capt Jones at ½ past 5 oClock amongst other things that was said it was reported that the Captain of the prize brigg call’d the May Flower, had said that there was an eighteen gun London privateer about 7 miles up in the river of Limrick, & in the same river an excise tender, besides that there was a fifty gun man of war riding at anchor nigh a small island in the next bay to the north. I was mov’d whether it was proper to go for the said privateer. I said I had orders that were not consistent with such a plan, & if there was any thing to be done it was to go for the fifty gun ship (being in our way to the north) for besides all our ships might go together, to engage her, we might have the advantage of surprising her & engage her, while she laid at anchor, but for the privateer it was not worthwhile to send boats & men to run the hazard to be taken by the said privateer, or be cut in the river by some boats, even by the said tender which might soon be armd; no more was said about it.

I told Capt Jones he had prevented my chasing that brig, & come up within two miles of her, from what distance I woud have sent my boats & protect them in all cases. But by sending boats at that distance, foggy weather & wind might cause the loss of the Boats & men, besides the vessel being arm’d might have took them being at that distance out of our power to prevent it. Moreover I told him in such cases as this, I woud chase & not venture my boats & men while I cou’d go with the Ship. I parted from him thinking that matter was over.
Next forenoon he spoke to me & ask’d me Wheter I had a crew ready to man the prise. N.B. his boats had been several times aboard & back to the B.H. Richard. I told him when I was to man a prise I shoud chuse my Prise Master—shou’d be one of the first on board, otherwise he cou’d not be answerable of what might have been done; He told me he had lost one of his boats with 7 Men that run away in her & had sent another with fifteen after: he desir’d me to go aboard his ship. I told him I woud go as soon as weather wou’d permit, but for the present it was too foggy for to leave my Ship.
In the afternoon 25 clear weather, I went according to my promess on board the B.H. Richd. & ask’d of Capt Jones what he wanted with me, that I cou’d not stay long. He told me he had to speak to me, but delay’d, there came, the master of the prise to take his orders, & I had been about an hour Capt. Jones had told me nothing material. I wish’d him well & was going away. He came after me stopt me, and took me by the hand, in the entry of the poop cabin, he told Me he was my best friend, & told for proof, shewing me the Alliance that I had the honor to Command, was owing to him, for he had the order from his Excellency Dr Franklin to take the command from me when the dispute between my Officers & me at LOrient. I told him it was reported to me the contrary. That several American gentlemen had told me to take care of him &c. & that I had told him myself, when the difference was to be examin’d by five gentlemen he had chosen, him & my officers without telling me a word of it before the moment I was to appear before them, that he wanted to sacrifice me, that I was willing to be so, but I was going to foretell Mr Ray de Chaumont of it, what I did. He told me I was the greatest rascal in the World if I had that thought, that was the way he took to convince me of the contrary. I was affronted at such an expression, seeing I was angry he tryed to make me believe that such expression in english was not abusive, all this pass’d between him & me. I wanted to return to my ship but he detaind me yet, & made me go in the cabin, where was Lt. Cl. Wibert writing. Then Capt Jones began to Speak about the day before, that I had Cross’d [him] in his Chase, I answerd it cou’d not be for I was a good way a Stern, when I begun to Chase, & only with the same sails, I came up with him, & was getting all the sails up when the signal for dropping a Stern was made. He said no such signal had been made. I replied that I was sure it had been made, for we were hoisting up our Starboard lower steering sail, then that I went down to seek what was the signal for. I saw it was for to drop a stern, he told me ’twas not true, no such signal was made, I got up & told him his Officers shou’d testafy it, when he saw that I was going for enquiry, he told me if it had been made ’twas without his knowledge, the Capt of the prise was calld in & ask’d what course she kept when Chas’d he answer’d to the SSW, but by the calm he had had the head to the North it (was then I Chas’d her) then Capt Jones begun to speak again about the boats he has lost the night before. I told him ’twas not my fault, He ask’d me if ’twas his. I answerd it was the consequence of having not let me chase the day before, he told me what I said was an untruth, I was thunderstruck & did not believe my ears & ask’d him what he said, he repeated it. I ask’d him if he gave me the lye. He answerd me yes damn you, stammering between his teeth. I told him if he had been out of his ship he wou’d have punish’d immediately, He told me whenever I pleasd. I don’t think I cou’d have shew’d more regard to any General on such an Occasion in the anger I was in than to take my hat for to go away. But he took the key that was upon something, & went for to lock the door upon me, but I was next the door, I prevented it & laid the key upon the table, I told him I shou’d have him brought before a court Martial for using me so on board his Ship. I told L. C. Wilbert and L. C. Chamillard to remember what they had heard & seen. Capt Jones seeing his fault said he was going to lock the door for to prevent any body to com in. I went away but swore inwardly to never go aboard the said ship again. Next day after, the BH. Richard came to speak to me L.C. Chamillard had the speaking trompet & ask’d how I did & I had my french pilot to answer him.
Capt Landais in his answer to the 25th articles has answerd article 4th, to this he will add only that the vengeance was about two or three miles windward towards the sail, that she was stiffer & best sailing vessel for to go after the brig but no signal was made to her, that Capt Jones & his purseur wanted to take a great many things out of the prise, that Capt. Landais was offerd to have some slops & other things, but he said that every thing that were found in the prise, ought to remain there for the benefit of Congress & crew &ca—that he wore his ship for to come closer to the prise for to have his boats. The next morning he went for to speak to the B.H Richard, but the sea being pretty high, & the said ship so poorly steered that Capt Landais kept from the B.H Richard for fear of being boarded & coud not hear what they said.
The 5 Sepr. at 11 oClock in the morning, the Alliance steerd to the W.N.W. 7 leagues the wind at SW till 6 oClock that it shifted to the West then he took the Starboard tack. At three next morning he chas’d & took a Sloop in ballast bound from Leith to Shetland where was put in a midshipman and two seamen on board & orderd to go to the B.H Richard, that was in the NE of Faro-island; at 4 oClock saw another sloop, chas’d & took her at 8 oClock, she was loaded with coal bound from Greenoch to Shutland, I sent her also to the B.H. Richard having heard that Capt Jones had complaind. I had given orders to the other ships; but for all he was so jealous of giving orders he & the Pallas had those two sloops two days in tow & have given them no orders at all, & God only knows what are become of the two Sloops & men. I did venture to give orders to the Betsey out of my Own Authority, by the virtue I was Capt & parted from all the rest of the ships when I took her, & the orders I gave was to follow me, but if parted forcibly to go to Bergen &ca. As to the Union he sent me word I might do all about her, accordingly I man’d her, gave the prise master the same orders & told him to follow us, & if Capt Jones sent him any orders to receive them. I gave no other orders, & if I had not gave those, they would I believe go as the two Sloops, without any for all they were in company four days longer.
In the evening I refus’d to go on board the B.H. Richard as I had said, by the reason of what pass’d on the 25th Sepr & I sent him answer adequate to the arrant he sent me. In that respect I look’d upon him as Capt of a Man of War in the american service as I was my self. So I look’d upon us both to be upon a level, but if I had look’d upon him & myself intrinsically, as we became both to be Captains of men of war from the begining, upon our different Characters & did according to the native nation report on both I woud have us’d him accordingly.
On the 23d Sepr. as the Alliance not seeing the signal for the line of Battle it is not surprising (for the B.H. Richard us’d commonly to make the signal at the mizen peake when the ships were a head of her) but it is that neither Capt Cotineau nor the two Lieutenants of the B.H. Richard did not see it, at least they have not sign’d the article 10th.

I have answer’d at large, what he says of the same day besides the certificate given by the Officers of the Alliance answer on that Subject.
The Alliance had neither power left nor signal made to pursue the fleet for to take some of the Ships. The Serapis fird at the Alliance, & this frigate fir’d so well upon the enemy that the Cs of Scarborough had three shots within two feet distance at her laboard line of water under the main tack indeed I don’t think above fifty or sixty shots or bar shots came in the hulk of Rigging of the Alliance, but some shots remain yet in the Alliances side. She fird so briskly upon the Cs of Scarborough ten broadsides, that she cou’d not aim so well as if the Alliance had been silent, only two musket shots went through her mizen stay sail, if the Alliance had kill’d but one man on board the Seraphis Capt. Jones woud certainly have been carried to England where he wou’d have (as they say by the news papers) have been rewarded for his former behaviour in that Country.
Upon the whole, the Capt. of the B.H. Richard has behav’d so well in all respects for to not take or destroy the whole fleet of the enemy, that I must say loudly, that the King of England ought to reward him for it. 
(signed) P. Landais
 Notation: P. Landais. Dec 30. 1779